Title: From George Washington to Peter Hog, 8 September 1756
From: Washington, George
To: Hog, Peter



To Captain Peter Hogg. of the Virginia Regiment, at Fort Dinwiddie. Sir,
[Winchester, 8 September 1756]

By Captain McNiel I received only a part of yours, dated the 31st July; what became of the remainder, you perhaps know best, and from what I received am little satisfied in point of your recruiting charge. The same objection prevails, that you charge subsistance for these men, from their enlisting until their arrival at Augusta Court-House, altho’ they were furnished here with provisions to carry them thither. As to your other accompts, I am favoured with no farther illustrations—so that you can expect no positive answer nor assurance on those heads. You will perceive by the copy enclosed, how you stand

in accompt with the Paymaster, according to the receipts and pay-rolls you have sent me from time to time—Balance against you £31.3.7 beside the Surgeons fees, retained in your hands.
I have herewith given Mr Jones for you, in absence of the paymaster, £150—for paying your company for the months of July & August—and according to the late orders of the Committee, you are to pay every private man 8d. per day, without any stoppages of any kind—also the Sergeants, Corporals and Drummers their full pay—clear of all deduction in future, either to Surgeon or for Clothes. And as Clothes are expected in the Fall, the Soldiers will then receive them gratis. So it is expected that this generous usage will encourage the men to discharge their duty with spirit & satisfaction. The Governor writes me, that he longs to know what measures you have taken with regard to fort building—you did not speak a word of that affair in your last. You will observe, Captain McNiel will be paid here; and Mr Bullet has left orders for two or three months pay to Greenfield &c. so that the money will go the farther: Besides, Ensign Fleming should leave that Balance of Captain Bells in your hands, that it may be remitted to him. I desire you will transmit me an account of your proceedings by every occasion—and likewise to the Governor. I would have you guard against the selfish views & discontents of the Augusta people; who prefer private to publick interest, by all accounts. I am &c.

G:W.
Winchester, Sept. 8th 1756.    

